 In the Matter Of NATIONAL LINEN SERVICE CORPORATION (CAROLINALINEN SERVICE BRANCH, WINSTON-SALEM, N. C.)andUNITED LAUN-DRY WORKERS LOCAL INDUSTRIAL UNION, No. 1332, AFFILIATED WITHTHE C. 1. 0.In the Matter of NATIONAL LINEN SERVICE CORPORATION (CAROLINALINEN SERVICE BRANCH, WINSTON-SALEM, N. C.)andLAUNDRYWORKERSINTERNATIONAL UNION (AFL)Cases Nos. 5-R-1325 and 5-R-1359 respectively.DecidedJanuary 4, 1944Hutchins and Parker, by Messrs. Fred S. Hutchins,and H.BryceParker,of Winston-Salem, N. C., for the Company.Mr. E. L. Sandefur,ofWinston-Salem, N. C., for the CIO.Mr. Joseph Jacobs,of Atlanta, Ga., for the AFL.Mr. Robert Silagi,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon amended petitions duly filed by United Laundry WorkersLocal Industrial Union, No. 1332, affiliated with the C. I. 0.,1 hereincalled the CIO, and by Laundry Workers International Union (AFL),herein called the AFL, each alleging that a question affecting com-merce had arisen concerning the representation of employees of Na-tional Linen Service Corporation, Carolina Linen Service Branch,Winston-Salem, North Carolina, herein called the Company, the Na-tional Labor Relations Board consolidated the cases and provided foran appropriate hearing upon due notice before Robert A. Levett, TrialExaminer.Said hearing was held at Winston-Salem, North Caro-lina, on November 15, 1943.The Company, the CIO, and the AFLappeared and participated.All parties were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issues.2The Trial Examiner's rulings'At thehearing the petitionwas amendedto show petitioner's name as hereinset forth-The AFL withdrew,without piejndice,a charge of unfair labor practice it had previ-ously filed against theCompany.54 N L R. B. No. 34257567900-44-vol. 54-18 258DECISIONSOF NATIONALLABOR RELATIONS BOARDmade at the hearing are free from prejudicial error and are liereby af-firmed.All parties were afforded opportunity to file briefs with-theBoard.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNational Linen Service Corporation is a Delaware corporationmaintaining its principal office in Atlanta, Georgia, where it alsoowns and operates three factories.It is engaged in the manufacture,sale,and distribution of soap, linens, coats, cabinets, and similarproducts, and operates through many branches, on a Nation-widebasis.The branches furnish towels, bed linens, uniforms, and similarsupplies to Army camps, hospitals, clinics, sanitaria, physicians,barber shops, and other business organizations.The parent com-pany itself, however, supervises and controls the operations and per-sonnel of such branches.The sole branch involved in this proceedingis the Carolina Linen Service, located in Winston-Salem,'North Caro-lina, which operates within a territory of about a 65 mile radius of saidcity.In addition, the branch transacts business in certain citieswithin the State of Virginia.Carolina Linen Service receives about75 percent of its supplies from points outside the State of NorthCarolina.The total volume of its monthly business approximates$29,000, of which $1,700 is the amount of business transacted by itoutside the State of North Carolina.On the basis of these facts, we find that the Company's operationsaffect commerce within the meaning of the National Labor RelationsAct.II.THE ORGANIZATIONSINVOLVEDUnited Laundry Workers Local Industrial Union No. 1332, affiliatedwith the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the Company.Laundry Workers International Union, affiliated with the AmericanFederation of Labor, is a labor organization admitting to member-ship employees of the, Company.III.THE QUESTION CONCERNING REPRESENTATIONIn July 1943, the CIO requested recognition from the Company asthe exclusive bargaining representative of certain of its employees.Thereafter, a consent election agreement was executed between theCIO and the Company. However before the election scheduled inthe consent election agreement could be held, the AFL notified the NATIONAL LINEN SERVICE CORPORATION259Company of its chl,ims to representation, and on August 13, 1943,filed its petition herein.The Company then took the position that itwould recognize neither organization as exclusive collective bargain-ing representative of its employees, prior to a certification, by theBoard.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that each union represents a substantial numberof employees in the unit hereinafter found appropriate.3We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE 'UNITThe AFL and the Company urge the establishment of a unit consist-ing of all operating and maintenance employees of the Company,excluding clerical and supervisory employees.The CIO agrees withthe other parties except that it would exclude routemen or driversand their helpers from the unit.There is no history of any priororganization among the employees of the Company..Broadly defined, the Company's operations may be divided into twodistinct types of work, i. e., production and transportation.Theformer operation encompasses the processes of 'washing, ironing, andmending laundry and linen supplies, whereas the latter operationconsists of delivering fresh linen, picking up soiled articles, collectingfor services rendered, and soliciting new business.Operating em-ployees, who comprise the bulk of the Company's personnel, work en-tirely within the confines of the plant.They are hourly paid, work a40-hour week, and receive a 3-day paid vacation each year.On theother hand, the 15 routemen who drive the Company's trucks work out-side the plant, receive a salary plus commissions on new business,work a 60-hour week, and get an annual paid vacation of 1 week. Oneach truck a routeman is assisted by a helper who is likewise salaried,works the same hours, and gets the same vacation allowance as doesthe routeman. In contrast to the operating employees who never havecontact with the public, the routemen act as Company representativesin their capacities as salesmen-drivers.It is thus apparent that neither8The RegionalDirectorreportedthat the CIO submitted52 application-for-membershipcards, all of which bore apparentlygenuine original signatures;that the names of 45persons appearing on the cards were listedon the Company's pay rollof August 13, 1943,which containedthe namesof 105 employeesin the allegedappropriate unit ; and that thecards Ni ere dated in June and July 1942.The AFL submitted26 application-for-membership cards, allof which bore apparentlygenuine original signaturesThe names of all persons appearingon the cards were listedon the Company's aforesaidpay roll.Thecards weredated in July and August 1943At the hearing the AFL submitted to the TrialExaminer,41 additionalcards all bearingapparentlygenuine original signatures,ofwhich 11bore the namesof persons on theCompany's pay rollOf these It persons, 7 are driversor helpers.Two of said 41 cardsare dated in September1943, and theremainder aredated in November 1943.- 260DECISIONSOF NATIONALLABOR RELATIONS BOARDthe problems nor the interests of the employees engaged in the twodifferent types of work are sufficiently similar to require their in-elusion in the same unit for purposes of collective bargaining.Because of the distinction in the type of work performed by the in-side and outside workers, the CIO does not accept the latter intomembership, nor has it made any attempt to organize them in theinstant case.The AFL has organized both classifications of em-ployees.We note, however, that truck drivers in the laundry in-dustry traditionally have been organized by affiliates of the AmericanFederation of Labor other than the A. F. of L. labor organizationhere involved. In order to avoid any possible jurisdictional disputes ata later date and in conformity with our unit findings in other casesinvolving the laundry industry,4 we are of the opinion that a unitsuchas isdesired by the CIO will best effectuate the policies of theAct.We find, therefore, that all operating and maintenance em-ployees of the Company, but excluding routelilen and their helpers,clerical employees, the plant superintendent, linen room head, routemanager,assistant route manager, laundry floorlady,5 and any othersupervisory employees with authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in the status of employees or effec-tively recommend such action, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9 (b)of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Electionherein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with National LinenService Corporation, Carolina Linen Service Branch, Winston-Salem,North Carolina, an election by secret ballot shall be conducted asSeeMatter of National Linen ServiceCorpoiattion,et at, 48 N. L R. B. 171;Matterof Elite Laundry Company ofWashington,53 N L R B 1212, andMatter of ManhattanCompany,53 N L R B 13398 The parties agree, and we find, that supervisory employees mentioned above should beexcludedfrom the unit. NATIONAL LINENSERVICE CORPORATION261early as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Fifth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding those em-ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether they desire to be represented by United LaundryWorkers Local Industrial Union, No. 1332, affiliated with the Congressof Industrial Organizations, or by Laundry Workers InternationalUnion, (AFL), for the purposes of collective bargaining, or by neither.